DETAILED ACTION
Continued Examination Under 37 CFR 1.114
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/08/2021 as been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/22/2021 was filed after the mailing date of the notice of allowance on 05/12/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
The closest relevant prior art cited by the applicant is:
	Ma et al. (Pub. No.: WO 2015/131827 A1) System and Methods for OFDM with Flexible Sub-Carrier Spacing and Symbol Duration.
	The second Office Action of corresponding Japanese application No. 2018-567112, dated June 04, 2021.
	


Response to Amendment
The Amendment filed 04/06/2021 has been accepted and entered. Accordingly, Claims 1-3, 8-9 and 16-17 have been amended. Claims 5, 12 and 18 are canceled.
New claims 21-23 are added.
Claims 1-4, 6-11, 13-17 and 19-23 are pending in this application.       

Response to Arguments
Applicant’s arguments: see Pages 10 to 21 of the Amendment filed 04/06/2021, with respect to claims 1-4, 6-11, 13-17 and 19-23, in conjunction with amendments “receiving, by a first terminal device, indication information transmitted by a network device, wherein the indication information is for indicating a transmission band for transmitting the data, wherein the indication information is for indicating information on a relative position of the transmission band in multiple transmission bands; receiving, by the first terminal device, a configuration information, wherein the configuration information comprises a first correspondence relationship between; determining, by the first terminal device, a numerology for transmitting the data according to the indication information and the first correspondence relationship” has been fully considered and are persuasive. Therefore, rejections of claims 1-4, 6-11, 13-17 and 19-23 have been withdrawn.


Allowable Subject Matter
Claims 1-4, 6-11, 13-17 and 19-23 are allowed.
The following is an examiner’s statement of reasons for allowance:
Applicants remarks submitted have been fully considered and have been found to be persuasive. These remarks, along with the amendments filed “receiving, by a first terminal device, indication information transmitted by a network device, wherein the indication information is for indicating a transmission band for transmitting the data, wherein the indication information is for indicating information on a relative position of the transmission band in multiple transmission bands; receiving, by the first terminal device, a configuration information, wherein the configuration information comprises a first correspondence relationship between; determining, by the first terminal device, a numerology for transmitting the data according to the indication information and the first correspondence relationship” have overcome the cited prior art. An updated search has been performed and no prior art has been found that solely, or in any reasonable combination, reads on the claims as amended. The closest prior art found, which was previously cited, is as follows:
	Noh et al. (U.S. Patent Application Publication No. US 9860099 B1), which is directed to IEEE 802.11ac wireless communication system; and teaches that a method for transmitting a frame; receiving terminal device (STA) is receiving a channel bandwidth (CBW) indication information transmitted by a network device (AP) access point and, receiving an indication information of the frame; indication information in the frame is for indicating a channel bandwidth (CBW) transmission band and, indication information is for indicating a transmission band of the operation channel bandwidth for transmitting the data; the receiving terminal device (STA) is receiving a configuration information and, receiving a configuration information of the frame; a correspondence relationship between the channel bandwidths (CBWs) (i.e., 1st 20MHz CBW, 2nd 40MHz CBW, 3rd 80MHz CBW, 4th 160MHz CBW serial number) transmission band and a numerology for a frame and Fig.7 index of subcarrier spacing numerology of Table 1-2 and, the configuration information of the frame includes a first correspondence relationship between the channel bandwidth (CBWs) transmission band and a numerology and, a first correspondence relationship between the CBW transmission band and a numerology; the numerology includes a longer Cyclic Prefix (CP) length; the terminal device (STA) is determining a numerology for transmitting the data frame according to the channel bandwidths (CBWs such as 1st 20MHz CBW, 2nd 40MHz CBW, 3rd 80MHz CBW, 4th 160MHz CBW serial number) transmission band and the first correspondence relationship and, determining a numerology for transmitting the data frame according to the channel bandwidths (CBWs such as 1st 20MHz CBW, 2nd 40MHz CBW, 3rd 80MHz CBW, 4th 160MHz CBW serial number) transmission band and the first correspondence relationship; the terminal device (STA) is transmitting the data frame to the network device (AP) access point on the channel bandwidth (CBW) transmission band and the numerology and, receiving the data frame transmitted by the network device (AP) access point on the channel bandwidth (CBW) transmission band according to the numerology;
	Baldemair et al. (U.S. Patent Application Publication No. US 2018/0199341 A1), which is directed to OFDM communication system; and teaches that the numerology includes a cyclic prefix length such as a length of a signal prefix;
	Hayashi et al. (U.S. Patent Application Publication No. US 2019/0052503 A1), which is directed to E-UTRA telecommunication system; and teaches that a first correspondence relationship between index “operation mode” of operating band number (i.e., serial number 1-i) and a numerology subcarrier spacing; the index indicating the operating band number (e.g., serial number 1-45) of the transmission band based on all Element 1-4 in the applicable numerology subcarrier spacing; the terminal apparatus is determining a subcarrier spacing numerology for transmitting the data frame according to the operating band number (e.g., serial number 1-45) of transmission band and the first correspondence relationship between subcarrier spacing set and index number of operating band and, the correspondence relationship of subcarrier spacing numerology, cyclic prefix (CP length) and transmission frequency band (par [0112]-[0114], Fig.19-21).
	None of these references, taken alone or in any reasonable combination, teach the claims as amended, “receiving, by a first terminal device, indication information transmitted by a network device, wherein the indication information is for indicating a transmission band for transmitting the data, wherein the indication information is for indicating information on a relative position of the transmission band in multiple transmission bands; receiving, by the first terminal device, a configuration information, wherein the configuration information comprises a first correspondence relationship between; determining, by the first terminal device, a numerology for transmitting the data according to the indication information and the first correspondence relationship” in conjunction with other limitations recited in the claims, and thus the claims are allowed over the prior art of record.
	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VANNEILIAN LALCHINTHANG whose telephone number is (571)272-6859.  The examiner can normally be reached on Monday-Friday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571) 272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/V.L/Examiner, Art Unit 2414                                                                                                                                                                                                        

/EDAN ORGAD/Supervisory Patent Examiner, Art Unit 2414